Title: From Thomas Jefferson to Gouverneur Morris, 8 April 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Apr. 8. 1793.

My letters of the 12th. and 15th. of Mar. with your newspapers and laws were to have gone in the care of a gentleman bound to London. The papers and laws being bulky, he had sent them on to New-York, being still here himself. In the mean time Mr. Dupont’s departure for France directly takes place. Of course I deliver to him the letters beforementioned and the present one. Whether we shall be able to get back the papers &c. is doubtful.—Your latest letter received is of Oct. 23. five months and a half old. In the mean time the public papers tell us the king of France has been suspended, tried and executed, a republic established, another Minister appointed to us, and war declared between France, England and Holland. I have no doubt but difficulties exist for the conveyance of your letters, and I mention these things that you may be apprised of the delays, if any happen to them after they get out of your hands, and may be on your guard how you send your future letters.—There were made at Paris, partly while I was there, and partly afterwards, a set of dies for the medals given by Congress to officers, I believe they were 12. or 13 in number. There was also one made since to strike medals to be given to diplomatic characters on their taking leave of us. They were all under the care of Mr. Short, and I think he deposited them in Mr. Grand’s office. They have cost the US. a great deal, and have  particular value because the purposes for which they were made are not yet fulfilled. The diplomatic dies are particularly wanting. I must beg the favor of you to enquire for them, and to send them here by the first very safe conveyance. Should none occur from Paris, I should think they might be sent to Mr. La Motte at Havre, with an express charge not to forward them but in an American vessel bound to this port, New York or Baltimore.—We have received accounts of considerable injuries lately done by the Indians on our Southern frontier. This strengthens the suspicion, not only that the Northern Indians do not mean peace, but that the Southern are leagued with them. Our Commissioners will set out in a few days for Sanduskey to try the event of negociation. I am with great esteem & respect Dear Sir Your most obedt. & most humble servt

Th: Jefferson

